FILED

UNITED STATES DISTRICT COURT clerk  ~ 2 2013
FoR THE r)isrmcr oF CoLUMBIA coun§ :driiil;li)tis'irti§g?'¢';'.‘,',‘,',‘,’,f§l§

Dominique Moreno-Baltierra, )
)

Plaintiff, )

)

v. ) Civil Action No. /;"' 

)

United States )
Health & Human Services et al., )
)

Defendants. )

)

MEMORANDUM OPINION

'l`his matter is before the Court on its initial review of plaintiff’ s pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pr0 se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2()09); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff purports to sue the U.S. Department of Health and Human Services and the
States of Califomia and Kentucky, or agencies within those states. The complaint, however,
consists of incoherent statements and various unexplained attachments Since the complaint
provides no notice of a claim, it fails to comply with Rule 8(a) and, thus, will be dismissed A
separate Order accompanies this Memorandum Opinion.
C,} 7/" v< .»,